Citation Nr: 1313430	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  96-41 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating for psoriasis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1979 to April 1980, and on active duty from October 1982 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO), which denied entitlement to an increased disability rating for the Veteran's service-connected psoriasis.  

The case was previously before the Board when it was remanded in attempts to afford the Veteran a examination during a flare-up of his service-connected psoriasis.  Specifically, the claim was remanded in June 2008, August 2009, July 2010, October 2011, and December 2012.  

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Pursuant to the multiple Board remands noted above, the RO attempted to obtain an updated VA skin examination of the Veteran to ascertain the current severity of the Veteran's psoriasis.  The record reflects that the Veteran was scheduled for a VA examination in March 2007.  The Veteran did not appear for that examination, but requested that the examination be rescheduled.  Thereafter, Veteran underwent a VA skin examination in April 2009, but that the examination was not conducted during a flare-up of his psoriasis, and found no evidence of psoriasis.  See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation).  Accordingly, in July 2010, the Board again remanded the Veteran's claim for a VA skin examination, to be conducted during a flare-up of his psoriasis.  The Veteran was scheduled for another examination in July 2010, but he called to cancel the examination, reporting that his flare-up had just ended, and that it would take several months for it to flare up again.  However, he noted that when it did flare up, it lasted for five to six months.  The Board remanded the Veteran's claim again in October 2011 for another attempt to provide the Veteran with a VA examination addressing the severity of his psoriasis during a flare-up.  An examination was scheduled for October 2011, but the Veteran called prior to the examination to request that the examination be performed at a different, more convenient, VA Medical Center.  A November 2011 notation in the Veteran's claims file reflects that the Veteran was to contact that office when he experienced a flare-up.  

A private medical treatment record dated August 2011 reveals that the Veteran was being treated for a diagnosis of psoriasis with prescribed topical medication.  Subsequent private medical dated December 2011 and January 2012 also show treatment for a skin disorder, although it is identified as shingles, not psoriasis, on the treatment records.  In an October 2012 statement, the Veteran asserted that he had a "very severe outbreak that has scarred [his] body."  Subsequently, a January 2013 VA examination was not conducted during a flare-up of the Veteran's psoriasis; however, the examiner indicated that there was no residual scarring from the service-connected psoriasis.  

VA has been unsuccessfully attempting to conduct an examination of the Veteran's service-connected psoriasis during a period of exacerbation since he initiated his current claim for an increased disability rating in 2004.  Review of the complete evidence of record dating back over three decades fails to show any medical evidence in VA treatment records or examination reports where the Veteran has been contemporaneously observed by VA medical personnel with any active flare-up of psoriasis.  The Veteran alleges that he has flare-ups of psoriasis which last several months, yet he has never been able to present himself to any VA medical facility, for treatment or examination, in the last three decades to document any of the severe symptoms that he claims he experiences.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 


As noted above, the Board received additional evidence from the Veteran consisting of private medical records and a lay statement.  This evidence was submitted to the Board without a waiver of RO consideration.  Accordingly, the Board must return this case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  Provide the Veteran with a copy of the Disability Benefits Questionnaire (DBQ) for Skin Diseases.  Inform the Veteran that, should he have a flare-up of his service-connected psoriasis and seek treatment from a private physician, he can have the physician complete the examination specified in the DBQ and submit it VA to provide medical evidence related to the specific rating criteria used to rate his service-connected psoriasis.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be readjudicated.  Specifically, the private medical records dated August 2011, December 2011, and January 2012 along with the Veteran's October 2012 statement must be considered.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

